The opinion of the Court was delivered by
Fenner, J.
In this case a preliminary injunction restraining •defendants from erecting a steam engine for the prosecution of their •business on their premises was issued on a bond fixed by the judge at the sum of seven hundred and fifty dollars.
*814Defendants subsequently took a rule to have the bond increased on the ground of insufficiency. After hearing evidence contradictorily between the parties, the judge a quo made the rule absolute “in so far-as to increase the bond for injunction from the sum of $750 to the sum of $5000,” from which order the present appeal is taken.
The right of the judge to increase the'amount of the bond upon proper showing that the amount originally fixed was inadequate is too clear to admit of question. The ouly point involved is the correctness of the order of the judge upon the evidence before him. In ordinary injunctions the law has seen fit to confide the duty of fixing the amount of the bond required to the discretion of the judge having cognizance of the case.
Of course, this is a legal and not an arbitrary discretion, and in case of abuse and denial of justice by unreasonable and oppressive requirements, we should not hesittate to extend relief.
But we find no such case presented here. The ruling of the judge is supported by responsive evidence, and evinces a -prudent and sincere exercise of the discretion confided to him by law.
Under these circumstances we would not be justified in criticising the correctness of his appreciation of the evidence before him and in thus substituting our discretion for that which the law attributes to-him alone.
Judgment affirmed.